Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Dependent claims 2 and 8 is objected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-7,9-14 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (U.S. 2021/0117738), and further in view of Brannon (U.S. 2018/0131069).
1. 	As per claims 1,7,13,14 LIU disclosed filter debugging method, comprising: step Si: inputting a current hole parameter and a current index value of a filter into a policy 

However LIU did not disclose in detail step S3: controlling a mechanical arm to polish the target hole of the filter; and step S4: determining whether the filter is qualified according to an index value of the polished filter; in a case that the filter is qualified, ending a process including the steps Si to S4; in a case that the filter is unqualified, performing the steps Si to S4 circularly until the filter is qualified.  

In the same field of endeavor Brannon disclosed, “In one aspect of this application, the computer 302 is coupled to and/or in communication with a robotic arm 312. The robotic arm 312 facilitates opening and closing of the test fixture. When open, the test fixture permits measurement on the vector network analyzer. The robotic arm 312 is coupled to the laser 314. The computer 302 may send control signals to move the robotic arm 312, and hence the laser 314 to one or more precise locations on the filter 100. The computer 302 may then send additional control signals to the laser 314 for outputting laser pulses on to the precise locations on the filter 100 where the ceramic material is to be removed (Paragraph. 0057).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated In one aspect of this application, the computer 302 is coupled to and/or in communication with a robotic arm 312. The robotic arm 312 facilitates opening and closing of the test fixture. When open, the test fixture permits measurement on the vector network analyzer. The robotic arm 312 is coupled to the laser 314. The computer 302 may send control signals to move the robotic arm 312, and hence the laser 314 to one or more precise locations on the filter 100. The computer 302 may then send additional control signals to the laser 314 for outputting laser pulses on to the precise locations on the filter 100 where the ceramic material is to be removed as taught Brannon in the method and the system of LIU to increase productivity and reduce latency.

3. 	As per claims 3,9 LIU-Brannon disclosed wherein the controlling the mechanical - 18-arm to polish the target hole of the filter comprises: controlling the mechanical arm to polish the target hole of the filter, wherein the target hole of the filter is polished by one step at a time (Brannon, Paragraph. 0057).  

4. 	As per claims 4,10 LIU-Brannon disclosed wherein the hole parameter of the filter comprises a hole depth and a hole diameter; the index value of the filter comprises at least one of a center frequency, a pass band width, a return loss, an insertion loss, a left side out-of-band rejection and a right side out-of-band rejection (Brannon, Paragraph. 0067).  

5. 	As per claims 5,11 LIU-Brannon disclosed wherein the policy network is obtained by training simulation data, the simulation data comprise a simulation hole parameter of a simulation filter and a simulation index value of the simulation filter (LIU, Paragraph. 0011).  

6. 	As per claims 6,12 LIU-Brannon disclosed wherein the policy network is trained by: pre-training the policy network to obtain a pre-trained network, and changing a simulation hole parameter of one hole of the simulation filter each time in a pre-training process; initializing parameters of the policy network to parameters of the pre-trained network; and updating the parameters of the policy network until a convergence (Brannon, Paragraph. 0064).



Conclusion


7.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

8.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)-272-5863. The fax for 

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443